DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) diagnose an insulation condition between the battery pack and the ground, based on the first test current  and record a first current.
	The limitation of diagnose an insulation condition between the battery pack and the ground, based on the first test current, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation  in the mind but for the recitation of generic computer components. That is, other than reciting “the controller”, nothing in the claim element precludes the step from practically being performed in the mind. And the limitation of recording the current, as drafted, is a process that could be done with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of  generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.   
 This judicial exception is not integrated into a practical application because once the diagnosing has been done, there is no action.  In particular, the claim only recites one additional element – using a controller to perform both the recording and diagnosing steps.  The controller in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract. idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the recording and diagnosing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

4.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining whether the insulation condition is faulty based on the first test current and recording the current.
	The limitation of determining whether the insulation condition is faulty based on the first test current, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation  in the mind but for the recitation of generic computer components. That is, other than reciting “by the controller”, nothing in the claim element precludes the step from practically being performed in the mind. And the limitation of recording the current, as drafted, is a process that could be done with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of  generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.   
 This judicial exception is not integrated into a practical application because once the determination has been done, there is no action.  In particular, the claim only recites one additional element – using a controller to perform both the recording and determining steps.  The controller in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract. idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because data gathered by applying voltage between the first and second test port is a routine and conventional way of gathering data about the current.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the recording and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1, 3, 4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2013/0176042) as cited in IDS dated 3/3/22 in view of Muller (US 2007/0285102) as cited in IDS dated 1/26/21.
Regarding claim 1, Huh discloses an apparatus for diagnosing an insulation condition between a battery pack and a ground (circuit for measuring insulation resistance, abstract, [0004]), comprising: a first resistor element (insulation resistor 180 Fig. 2) electrically connected between a positive terminal of the battery pack (battery 110, Fig. 2) and the ground(Fig. 2, [0029]); and a control circuit including a power supply (power supply voltage VDD, Fig. 2) and a controller (MCU, Fig. 3) operably coupled to the power supply([0036]), wherein the power supply includes a first test port (node between  first switch 140 and third switch 160, Fig. 2) electrically connected to the positive terminal and a second test port (node between first operational amplifier 120 and second operational amplifier 130, Fig. 2) electrically connected to the ground and is configured to generate a high-level voltage ([0002]), wherein the controller is configured to: command the power supply to apply the high-level voltage between the first test port and the second test port for a first predetermined period from a first time point([0009], [0033]); determines the isolation breakdown based on the measured voltage ([0037], Fig. 4) but does not explicitly disclose record a first current flowing through the first test port within the first predetermined period from the first time point as a first test current; and diagnose an insulation condition between the battery pack and the ground, based on the first test current.
Muller teaches a measuring array with an earth connection point for determining the insulation resistance (Riso) of an energized electrical apparatus or of an installation with a supply voltage (UB) with a positive pole and a negative pole, two switches (S1 and S2) or a corresponding two-way switch being provided for creating a current path between one of the two poles and the earth connection point in order to determine the insulation resistance (Riso) generally obtained when one or a plurality of insulation faults occur at any potential reference([0002]).  Muller teaches the two voltage measurement systems may be replaced with only one current measurement apparatus between the connection point of the two switches and earth (FIG. 4) and the measurement is run so that a PE conductor (earth) is connected successively, via a switching component, for example a relay, to the positive and to the negative pole of the supply voltage, the respective currents in the switched connections being now measured([0023]).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Huh with replacing the voltage measurement  with the single current measurement as taught by Muller as art recognized suitability for an intended purpose. MPEP 2144.07.
Regarding claim 3, modified Huh discloses all of the claim limitations as set forth above. Modified Huh further discloses further comprising: a second resistor element (Huh, insulation resistor 190, Fig. 2) electrically connected between a negative terminal of the battery pack (Huh, battery 110, Fig. 2) and the ground(Huh, Fig. 2, [0030]); wherein the first resistor element and the second resistor element have a same resistance; and wherein the power supply further includes a third test port electrically connected to the negative terminal (Huh, node between second switch 150 and fourth switch 170, Fig. 2).
Regarding claim 4, modified Huh discloses all of the claim limitations as set forth above. Modified Huh further discloses the controller is configured to: control the power supply to apply the high-level voltage between the third test port and the second test port for a second predetermined period from a second time point(Huh, [0030]-[0037]); record a second current flowing through the third test port within the second predetermined period from the second time point as a second test current; and diagnosing the insulation condition between the battery pack and the ground, based on the second test current(Muller, Figs. 3 & 4, [0023]).
Regarding claim 6, modified Huh discloses all of the claim limitations as set forth above. Modified Huh further discloses the controller is configured to record a voltage between the first test port and the third test port as a pack voltage(Huh, see first operational amplifier 120 and second operational amplifier 130, Fig. 2, [0029]-[0030]).
Regarding claim 9, modified Huh discloses all of the claim limitations as set forth above.  Modified Huh further discloses a battery pack, comprising the apparatus according to claim 1(Huh, battery 110, Fig. 2).
Regarding claim 10, Huh discloses a method for diagnosing an insulation condition between a battery pack and a ground by using an apparatus (circuit for measuring insulation resistance, abstract, [0004], Fig. 4) comprising: a first resistor element (insulation resistor 180 Fig. 2)  electrically connected between a positive terminal of the battery pack (battery 110, Fig. 2)  and the ground (Fig. 2, [0029]); and a control circuit including a power supply (power supply voltage VDD, Fig. 2) and a controller (MCU, Fig. 3)  operably coupled to the power supply ([0036]), wherein the power supply includes a first test port (node between  first switch 140 and third switch 160, Fig. 2) electrically connected to the positive terminal and a second test port (node between first operational amplifier 120 and second operational amplifier 130, Fig. 2) electrically connected to the ground and is configured to generate a high-level voltage ([0002]), the method comprising: by the controller, controlling the power supply to apply the high-level voltage between the first test port and the second test port for a first predetermined period from a first time point ([0009], [0033]); determines the isolation breakdown based on the measured voltage ([0037], Fig. 4) but does not explicitly disclose by the controller, recording a first current flowing through the first test port within the first predetermined period from the first time point as the first test current; and by the controller, determining whether the insulation condition between the battery pack and the ground is faulty, based on the first test current.
Muller teaches a measuring array with an earth connection point for determining the insulation resistance (Riso) of an energized electrical apparatus or of an installation with a supply voltage (UB) with a positive pole and a negative pole, two switches (S1 and S2) or a corresponding two-way switch being provided for creating a current path between one of the two poles and the earth connection point in order to determine the insulation resistance (Riso) generally obtained when one or a plurality of insulation faults occur at any potential reference([0002]).  Muller teaches the two voltage measurement systems may be replaced with only one current measurement apparatus between the connection point of the two switches and earth (FIG. 4) and the measurement is run so that a PE conductor (earth) is connected successively, via a switching component, for example a relay, to the positive and to the negative pole of the supply voltage, the respective currents in the switched connections being now measured([0023]).
It would have been obvious to one of ordinary skill in the art to modify the method of Huh with replacing the voltage measurement  with the single current measurement as taught by Muller as art recognized suitability for an intended purpose. MPEP 2144.07.
Regarding claim 11, modified Huh discloses all of the claim limitations as set forth above. Modified Huh further discloses further comprising: by the controller, controlling the power supply to apply the high-level voltage between a third test port (Huh, node between second switch 150 and fourth switch 170, Fig. 2) included in the power supply and the second test port for a second predetermined period from a second time point, wherein the third test port is electrically connected to a negative terminal of the battery pack(Huh, [0030]-[0037], Fig. 2);
by the controller, recording a second current flowing through the third test port within the second predetermined period from the second time point as a second test current; and by the controller, determining whether the insulation condition between the battery pack and the ground is faulty, based on the second test current(Muller, Figs. 3 & 4, [0023]).
8.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2013/0176042) as cited in IDS dated 3/3/22 in view of Muller (US 2007/0285102) as cited in IDS dated 1/26/21 as applied to claim 1 above, in further view of Gardien et al. (US 2018/0154776), in further view of Klijn (US 2011/0115490).
Regarding claim 2, modified Huh discloses all of the claim limitations as set forth above. Modified Huh does not explicitly disclose the controller is configured to: calculate a first test resistance by dividing the high-level voltage by the first test current; and when the first test resistance is smaller than a first reference resistance by a first threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty.
Gardien teaches an electrical system comprising: —terminals (V+, V−) capable of being connected to an installed electrical power source (4) capable of delivering an electrical voltage between said terminals; —a circuit for detecting an electrical insulation fault between the electrical power source and a housing (14) forming a floating electrical ground(abstract, Fig. 1).  Gardien teaches  the detection circuit comprises: •a controllable voltage generator (40) capable of polarising the housing and the single first terminal at different potentials; •a current measurement device (44) measuring current entering on said first terminal and leaving at a point of the source; •a control unit (46) capable of calculating a value of at least one insulation resistance from said at least one measured current value(abstract, Fig. 3).  Gardien teaches
the controller (control unit 46, Fig. 3, [0040]-[0041])  is configured to: calculate a first test resistance by dividing the high-level voltage by the first test current([0042]).  Gardien teaches “insulation fault” is understood to mean the abnormal presence of an electrical contact of low electrical resistance between the vehicle body 14 and a point of electrical potential of the onboard source 4, such as one of the terminals V+, V−(Fig. 1, [0026]) and the resistance is considered as low if it is less than or equal to a predefined safety threshold, for example 100kΩ([0026]).
	It would have been obvious to one of ordinary skill in the act to provide the apparatus of modified Huh with the controller is configured to: calculate a first test resistance by dividing the high-level voltage by the first test current as taught by Gardien as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
	Klijn teaches battery insulation resistance measurement methods, insulation resistance measurement methods, insulation resistance determination apparatuses, and articles of manufacture (abstract).  Klijn teaches when the first test resistance is smaller than a first reference resistance by a first threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty([0023], [0027], [0040]).
 It would have been obvious to one of ordinary skill in the art to provide in the apparatus of modified Huh, when the first test resistance is smaller than a first reference resistance by a first threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty as taught by Klijn as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
9.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2013/0176042) as cited in IDS dated 3/3/22 in view of Muller (US 2007/0285102) as cited in IDS dated 1/26/21 as applied to claims 1, 3, and 4 above, in further view of Gardien et al. (US 2018/0154776), in further view of Klijn (US 2011/0115490).
Regarding claim 5, modified Huh discloses all of the claim limitations as set forth above. Modified Huh does not explicitly disclose the controller is configured to: calculate a second test resistance by dividing the high-level voltage by the second test current; and when the second test resistance is smaller than a second reference resistance by a second threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty.
Gardien teaches an electrical system comprising: —terminals (V+, V−) capable of being connected to an installed electrical power source (4) capable of delivering an electrical voltage between said terminals; —a circuit for detecting an electrical insulation fault between the electrical power source and a housing (14) forming a floating electrical ground(abstract, Fig. 1).  Gardien teaches  the detection circuit comprises: •a controllable voltage generator (40) capable of polarising the housing and the single first terminal at different potentials; •a current measurement device (44) measuring current entering on said first terminal and leaving at a point of the source; •a control unit (46) capable of calculating a value of at least one insulation resistance from said at least one measured current value(abstract, Fig. 3).  Gardien teaches
the controller (control unit 46, Fig. 3, [0040]-[0041])  is configured to: calculate a second test resistance by dividing the high-level voltage by the second test current([0042]).  Gardien teaches “insulation fault” is understood to mean the abnormal presence of an electrical contact of low electrical resistance between the vehicle body 14 and a point of electrical potential of the onboard source 4, such as one of the terminals V+, V−(Fig. 1, [0026]) and the resistance is considered as low if it is less than or equal to a predefined safety threshold, for example 100kΩ([0026]).
	It would have been obvious to one of ordinary skill in the act to provide the apparatus of modified Huh with the controller is configured to: calculate a second test resistance by dividing the high-level voltage by the second test current as taught by Gardien as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
	Klijn teaches battery insulation resistance measurement methods, insulation resistance measurement methods, insulation resistance determination apparatuses, and articles of manufacture (abstract).  Klijn teaches when the second test resistance is smaller than a second reference resistance by a second threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty([0023], [0027], [0040]).
 It would have been obvious to one of ordinary skill in the art to provide in the apparatus of modified Huh, when the second test resistance is smaller than a second reference resistance by a second threshold resistance or more, output a first reporting message to an external device operably coupled to the controller through a communication channel, the first reporting message indicating that the insulation condition between the battery pack and the ground is faulty as taught by Klijn as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
10.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2013/0176042) as cited in IDS dated 3/3/22 in view of Muller (US 2007/0285102) as cited in IDS dated 1/26/21 as applied to claims 1, 3, and 6 above, in further view of Gardien et al. (US 2018/0154776).
Regarding claim 7, modified Huh discloses all of  the claim limitations as set forth above. Modified Huh does not explicitly disclose the high-level voltage is greater than ½ of the pack voltage.
Gardien teaches an electrical system comprising: —terminals (V+, V−) capable of being connected to an installed electrical power source (4) capable of delivering an electrical voltage between said terminals; —a circuit for detecting an electrical insulation fault between the electrical power source and a housing (14) forming a floating electrical ground(abstract, Fig. 1).  Gardien teaches  the detection circuit comprises: •a controllable voltage generator (40) capable of polarising the housing and the single first terminal at different potentials; •a current measurement device (44) measuring current entering on said first terminal and leaving at a point of the source; •a control unit (46) capable of calculating a value of at least one insulation resistance from said at least one measured current value(abstract, Fig. 3).  Gardien teaches the high-level voltage (onboard source 4, Fig. 1, [0019]-[0020]) is greater than ½ of the pack voltage (battery 30, Fig. 1, [0025]).
It would have been obvious to one of  ordinary skill in the art to provide  the apparatus of modified Huh,  the high-level voltage is greater than ½ of the pack voltage as taught by Gardien  
as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2013/0176042) as cited in IDS dated 3/3/22 in view of Muller (US 2007/0285102) as cited in IDS dated 1/26/21 as applied to claims 1, 3, and 6 above, in further view of Yang et al. (US 2012/0016613) as cited in IDS dated 5/20/20.
Regarding claim 8, modified Huh discloses all of the claim limitations as set forth above. Modified Huh does not explicitly disclose  the controller is configured to: record a first test voltage between the first test port and the second test port while the power supply is in a sleep state; record a second test voltage between the second test port and the third test port while the power supply is in the sleep state; and determine whether a first insulation resistance between the positive terminal and the ground and a second insulation resistance between the negative terminal and the ground are in an unbalanced condition, based on the first test voltage, the second test voltage and the pack voltage.
Yang teaches an insulation resistance measuring circuit including: a source resistor unit including a first source resistor connected between a positive terminal of a battery and a second source resistor and the second source resistor connected between a negative terminal of the battery and the first source resistor; a voltage sensing unit sensing a voltage of the first source resistor as a first voltage and sensing a voltage of the second source resistor as a second voltage; and an insulation resistance measuring unit measuring an insulation resistance of the battery through a value obtained by dividing a difference between the first and second voltages by a sum between the first and second voltages(abstract).  Yang teaches the controller is configured to: record a first test voltage between the first test port and the second test port while the power supply is in a sleep state; record a second test voltage between the second test port and the third test port while the power supply is in the sleep state; and determine whether a first insulation resistance between the positive terminal and the ground and a second insulation resistance between the negative terminal and the ground are in an unbalanced condition, based on the first test voltage, the second test voltage and the pack voltage  (when power supply is in sleep mode then the only voltage supply is that of the battery which is exemplified in  Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Huh, with the controller is configured to: record a first test voltage between the first test port and the second test port while the power supply is in a sleep state; record a second test voltage between the second test port and the third test port while the power supply is in the sleep state; and determine whether a first insulation resistance between the positive terminal and the ground and a second insulation resistance between the negative terminal and the ground are in an unbalanced condition, based on the first test voltage, the second test voltage and the pack voltage as taught by Yang as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724